FILED
                             NOT FOR PUBLICATION                            JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JORGE ALBERTO BENITEZ-GARCIA,                    No. 08-73678

               Petitioner,                       Agency No. A098-596-093

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Jorge Alberto Benitez-Garcia, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and protection under the Convention Against


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de

novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008),

except to the extent that deference is owed to the BIA’s determination of the

governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th

Cir. 2004). We review for substantial evidence factual findings. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for

review.

      We reject Benitez-Garcia’s contention that he was or will be persecuted by

gangs based on his membership in a particular social group. See Barrios v. Holder,

581 F.3d 849, 854-56 (9th Cir. 2009) (rejecting argument that “young men who

resist gang recruitment” constitutes a social group establishing nexus to a protected

ground); Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th Cir. 2009) (“[t]he

Real ID Act requires that a protected ground represent ‘one central reason’ for an

asylum applicant’s persecution”). Accordingly, his asylum and withholding of

removal claims fail. See Barrios, 581 F.3d at 856.

      Benitez-Garcia failed to set forth any substantive argument regarding the

BIA’s denial of his CAT claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-

60 (9th Cir. 1996) (issues not supported by argument are deemed waived).




                                          2                                     08-73678
      Finally, Benitez-Garcia’s contention that both the IJ and BIA failed to

consider evidence in the record fails, because he has not overcome the presumption

that the agency reviewed the record. See Fernandez v. Gonzales, 439 F.3d 592,

603 (9th Cir. 2006). Accordingly, his due process claim fails. See Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (requiring error for due process violation).

      PETITION FOR REVIEW DENIED.




                                          3                                     08-73678